

Exhibit 10.1
 
AMENDMENT NUMBER 4 TO
 
RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NUMBER 4 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 20,
2010 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING
COMPANY LLC, a Delaware limited liability company (“Enterprise Funding”), as an
Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association
(“Bank of America”), as a Bank and as the agent (the “Agent”) for the Investors
and the Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the
Parent and the Servicer, and each of the parties named on Schedule I hereto as
Originators.  Capitalized terms used and not otherwise defined herein are used
as defined in the Receivables Purchase Agreement (as defined below).
 
WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);
 
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;
 
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
 
Amendments.  Effective as of the Effective Date (as defined below), the
following amendments are made to the Receivables Purchase Agreement:
 
(a)           The definition of “Accounting Based Consolidation Event” in
Section 1.01 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:
 
“Accounting Based Consolidation Event” means solely to the extent an entity is
not consolidated with an Indemnified Party on or prior to the date hereof, the
consolidation, for financial and/or regulatory accounting purposes, of all or
any portion of the assets and liabilities of any Investor that is the subject of
this Agreement or any other Transaction Document with all or any portion of the
assets and liabilities of the Agent or any Bank or any of their Affiliates as
the result of the determination after the date hereof by the Agent or any Bank
that any change has occurred (whether before, on or after the date hereof) in
accounting standards or the issuance of any pronouncement, interpretation or
release, by any accounting body or any other Official Body charged with the
promulgation or administration of accounting standards, including the Financial
Accounting Standards Board, the International Accounting Standards Board, the
American Institute of Certified Public Accountants, the Federal Reserve Board of
Governors and the SEC. For the purposes hereof, an Accounting Based
Consolidation Event shall be deemed to have occurred as of the date that the
related consolidation shall have been required.


 
 

--------------------------------------------------------------------------------

 
(b)           The definition of “Alternate Rate” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:


“Alternate Rate” means, for any Fixed Period and any Receivable Interest, an
interest rate per annum equal to the Adjusted Eurodollar Rate for such Fixed
Period; the “Alternate Rate” for each day in such Alternate Fixed Period shall
be an interest rate per annum equal to the Alternate Base Rate in effect on such
day. The Alternate Rate for any date on or after the declaration or automatic
occurrence of the Facility Termination Date pursuant to Section 5.01(x) or
Section 7.01 shall be an interest rate equal to the Default Rate in effect on
such day.


(c)           The definition of “Approved Replacement Financing” in Section 1.01
of the Receivables Purchase Agreement is hereby deleted in its entirety.


(d)           The definition of “Bank Commitment” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
the amount “178,500,000”  therein and replacing, in its entirety, such amount
with “153,000,000”.


(e)           A new definition of “BASEL II” is hereby added to Section 1.01 of
the Receivables Purchase Agreement in the appropriate alphabetical order:
“BASEL II” means, the second accord adopted by the BASEL Committee on Banking
Supervision, to the extent and in the manner implemented as an applicable Law,
guideline or request (or any combination thereof) from any Official Body
(whether or not having the force of law), including, but not limited to, the
Risk-Based Capital Guidelines, as such accord and any related Law, guideline or
request may be amended, supplemented, restated or otherwise modified, including,
but not limited to, each similar and subsequent accord that may be adopted by
the BASEL Committee on Banking Supervision (including, but not limited to, BASEL
III) and all related Laws, guidelines or requests implementing each such accord
as may be adopted and amended or supplemented from time to time, and any
amendments or restatements of, and any supplements to, the Risk-Based Capital
Guidelines.


(f)           A new definition of “BASEL Committee on Banking Supervision” is
hereby added to Section 1.01 of the Receivables Purchase Agreement in the
appropriate alphabetical order:


“BASEL Committee on Banking Supervision” means, the committee created in 1974 by
the central bank governors of the Group of Ten nations.  For purposes hereof
"Group of Ten" shall mean the countries of Belgium, Canada, France, Germany,
Switzerland, the United States, Italy, Japan, the Netherlands, Sweden and the
United Kingdom.


 
 

--------------------------------------------------------------------------------

 
(g)           The definition of “Change of Control” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
the amount “20,000,000”  therein and replacing, in its entirety, such amount
with “40,000,000”.


(h)           The definition of “Commitment Termination Date” in Section 1.01 of
the Receivables Purchase Agreement is hereby amended by deleting, in its
entirety, the date “May 20, 2010”  therein and replacing, in its entirety, such
date with “May 19, 2011”.


(i)           The definition of “Credit Agreement” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting the date “June 28,
2005” in such definition and replacing it with “April 16, 2010”.


(j)           The definition of “Eurodollar Base Rate” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:
“Eurodollar Base Rate” means, for each day during a Fixed Period in respect of
which Yield for any Receivable Interest is computed by reference to the Adjusted
Eurodollar Rate:


(i)           the rate per annum (carried out to the fifth decimal place) equal
to the rate determined by the Agent to be the offered rate that appears on the
page of the Reuters Screen on such day that displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number
LIBOR01) for deposits in U.S. dollars (for delivery on a date two Business Days
later) with a term equivalent to one month; or


(ii)           in the event the rate referenced in the preceding subsection (i)
does not appear on such page or service or such page or service shall cease to
be available, the rate per annum (carried to the fifth decimal place) equal to
the rate determined by the Agent to be the offered rate on such day on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in U.S. dollars (for delivery on a date
two Business Days later) with a term equivalent to one month; or


(iii)           in the event the rates referenced in the preceding subsections
(i) and (ii) are not available, the rate per annum determined by the Agent on
such day as the rate of interest at which U.S. dollar deposits (for delivery on
a date two Business Days later than such day) in same day funds in the
approximate amount of the Receivable Interest to be funded by reference to the
Adjusted Eurodollar Rate and with a term equivalent to one month would be
offered by its London branch to major banks in the London interbank eurodollar
market at their request.


 
 

--------------------------------------------------------------------------------

 
(k)           A new definition of “External Rating” is hereby added to Section
1.01 of the Receivables Purchase Agreement in the appropriate alphabetical
order:


“External Rating” has the meaning specified in Section 5.01(x).


(l)           The definition of “Facility Termination Date” in Section 1.01 of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:
“Facility Termination Date” means, the earliest of (a) the Commitment
Termination Date or (b) the date determined pursuant to Section 7.01 or (c) the
date the Purchase Limit reduces to zero pursuant to Section 2.01(b) or (d) the
date designated by the Agent to the Seller as the “Facility Termination Date” as
a result of the failure of the Seller to obtain the External Rating or otherwise
comply with its obligations under Section 5.01(x).


(m)           The definition of “Purchase Limit” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:


“Purchase Limit” means, on any day, the lesser of (i) $150,000,000, as such
amount may be reduced pursuant to Section 2.01(b) or (ii) the sum of (a) the
Aggregate Capital of all Receivable Interests on such day plus (b) the Required
Reserves.  References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit, as then reduced pursuant to Section 2.01(b), minus
the Aggregate Capital of all Receivable Interests on such day.


(n)           A new definition of “Risk-Based Capital Guidelines” is hereby
added to Section 1.01 of the Receivables Purchase Agreement in appropriate
alphabetical order:


“Risk-Based Capital Guidelines” means the final rule titled “Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues”, adopted by the United States bank regulatory agencies on December 15,
2009.


(o)           The definition of “Servicer Default” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
from clauses (d), (f) and (h) thereof the amount “20,000,000” in each place
therein and in each case replacing, in its entirety, such amount with
“40,000,000”.


(p)           A new definition of “SFA” is hereby added to Section 1.01 of the
Receivables Purchase Agreement in the appropriate alphabetical order:


“SFA” means the formula designated in BASEL II (or any law or regulation that
may supplement, amend, restate or replace BASEL II in part or in whole) as the
"Supervisory Formula Approach" for determining a bank's risk-based capital
requirement for securitization transactions.


 
 

--------------------------------------------------------------------------------

 
(q)           A new definition of “SFA Event” is hereby added to Section 1.01 of
the Receivables Purchase Agreement in the appropriate alphabetical order:


“SFA Event” shall be deemed to have occurred if the Agent, at any time in its
sole discretion, determines that it cannot, for any reason, use the SFA to
calculate Bank of America's regulatory capital requirement in respect of the
facility contemplated under the Transaction Documents.


(r)           The last paragraph of the definition of “Yield” in Section 1.01 of
the Receivables Purchase Agreement is hereby amended by adding “Section 5.01(x)
or” after the phrase “… after the declaration or automatic occurrence of the
Facility Termination Date pursuant to …”


(s)           Section 2.01(e) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, clause (ii) thereof and re-numbering
clauses (iii) and (iv) thereof accordingly.


(t)           Section 2.08(a) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, the phrase “…determines that compliance
with any Law or any guideline or request from any Official Body (whether or not
having the force of law)…” and replacing such phrase with “…determines at any
time that compliance with any Law or any guideline or request from any Official
Body (whether or not having the force of law), including, for the avoidance of
doubt, BASEL II…”


(u)           Section 4.01(v) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, from clause (i) thereof the phrase “…or by
any provision of the documentation related to any Approved Replacement Facility,
in each case as may be” and replacing it with the word “as”, and deleting, in
its entirety, from clause (ii) thereof the phrase “…or by the documentation
related to any Approved Replacement Facility, as the case may be”.


(v)           Section 4.02(l) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, the phrase “…and, following the execution
thereof any similar agreements with respect to any Approved Replacement
Financing”.


(w)           Section 5.01(l)(vi) of the Receivables Purchase Agreement is
hereby amended by deleting, in its entirety, the amount “20,000,000” therein and
replacing, in its entirety, such amount with “40,000,000”.


(x)           Section 5.01(v) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, the phrase “…and, following the execution
thereof any similar agreements with respect to any Approved Replacement
Financing”.


(y)           A new Section 5.01(x) is hereby added to the Receivables Purchase
Agreement as follows:
 
(x)  Ratings Confirmation.  If an SFA Event has occurred, upon written request
from the Agent, the Servicer shall obtain a rating (at the Servicer’s own
expense), in form satisfactory to the Agent, of the facility contemplated by the
Transaction Documents (the “External Rating”) from one nationally-recognized
rating agency reasonably acceptable to the Agent within eighty (80) days from
the date of such written request, such External Rating to be at least equal to
“A” (or the equivalent thereof); provided that, if the Agent in its sole
discretion determines that an External Rating from more than one
nationally-recognized rating agency is necessary, the Agent shall be entitled to
reimbursement for the cost thereof pursuant to Section 2.08.


 
 

--------------------------------------------------------------------------------

 
(z)           Section 6.06(d) of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, the phrases “…or similar provisions (if
any) of documentation related to an Approved Replacement Facility”, “…or the
documentation related to any Approved Replacement Facility”, and “…or any
agreement with respect to any Approved Replacement Facility, in each case
appearing immediately after the words “Credit Agreement” therein.


(aa)           Section 7.01 of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, from clauses (d), (m) and (o) thereof the
amount “20,000,000” in each place therein and in each case replacing, in its
entirety, such amount with “40,000,000”.


(bb)           Section 7.01 of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, from clause (p) thereof the phrase “…or
any document related to an Approved Replacement Facility”.


(cc)           Section 7.01 of the Receivables Purchase Agreement is hereby
amended by deleting, in its entirety, from clause (r) thereof the phrases “…or
any documentation related to an Approved Replacement Financing”, “…or by any
provision of the documentation related to any Approved Replacement Facility, as
applicable,” and “…or by any provision of the documentation related to any
Approved Replacement Facility, as the case may be”, in each case appearing
immediately after the words “Credit Agreement” therein.


(dd)           Section 9.02 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety as follows:


Section 9.02                      Accounting Based Consolidation Event.


If any Indemnified Party determines that an Accounting Based Consolidation Event
shall at any time have occurred, then, within ten (10) days after demand in
writing by the Indemnified Party affected thereby, through the Agent, the Seller
shall pay to the Agent, for the benefit of such Indemnified Party, such amounts
as such Indemnified Party reasonably determines will compensate or reimburse the
Indemnified Party for any resulting (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Indemnified Party or (ii) regulatory
capital charge, internal capital charge or other imputed cost determined by such
Indemnified Party to be allocable to the transactions contemplated under this
Agreement or any Transaction Document in connection therewith.  Amounts under
this Section 9.02 may be demanded at any time without regard to the timing of
issuance of any financial statement by any Indemnified Party. A certificate as
to the amount of such indemnification submitted to the Seller and the Agent by
such Indemnified Party, setting forth, in reasonable detail, the basis for and
the calculation thereof, shall be conclusive and binding for all purposes absent
manifest error.  For the avoidance of doubt, amounts compensated or reimbursed
under this Section 9.02 shall be in addition to, but not duplicative of, amounts
paid to the Agent for Affected Persons under Section 2.08.
 
 
 

--------------------------------------------------------------------------------

 
(ee)           Annex F (Specific Definitions for Section 7.01(n)) of the
Receivables Purchase Agreement is hereby deleted and replaced in its entirety
with the Annex F attached hereto


SECTION 2.  Effective Date.  This Amendment shall become effective as of the
date (the “Effective Date”) that the Agent shall have received counterparts
hereof duly executed by each of the parties hereto.


SECTION 3.  Miscellaneous.


(a)           References in Receivables Purchase Agreement.  Upon the
effectiveness of this Amendment, each reference in the Receivables Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Receivables Purchase Agreement as
amended hereby, and each reference to the Receivables Purchase Agreement in any
other Transaction Document or any other document, instrument or agreement,
executed and/or delivered in connection with any Transaction Document shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby.


(b)           Effect on Receivables Purchase Agreement.  Except as specifically
amended hereby, the Receivables Purchase Agreement shall remain in full force
and effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.


(c)           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Receivables Purchase Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.


(d)           Fees and Expenses.  The Seller and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.


(e)           Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.


(f)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.


 
 

--------------------------------------------------------------------------------

 
(g)           Headings.  The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
 
(h)           Amendments.  This Amendment may not be amended or otherwise
modified except as provided in the Receivables Purchase Agreement.


(i)           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SELLER:                                           FOUNTAIN CITY FINANCE, LLC
 
By:           
Name:
 
Title:

 
PARENT:                                           DST SYSTEMS, INC.
 
By:           
Name:
Title:
 
SERVICER:                                           DST SYSTEMS, INC.
 
By:           
Name:
Title:
 
 
 
ORIGINATORS:
DST SYSTEMS, INC.

 
By:           
Name:
Title:
 
DST HEALTH SOLUTIONS, INC.
 
By:           
Name:
Title:
 
DST OUTPUT, LLC
 
By:           
Name:
Title:
 
 
 
 
 
[Signature Page to Amendment 4 to Receivables Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
DST OUTPUT CENTRAL, LLC
 
By:           
Name:
Title:
 
DST OUTPUT EAST, LLC
 
By:           
Name:
Title:
 
DST OUTPUT WEST, LLC
 
By:           
Name:
Title:
 
DST OUTPUT GRAPHICS, LLC
 
By:           
Name:
Title:
 
DST TECHNOLOGIES, INC.
 
By:           
Name:
Title:
 
DST STOCK TRANSFER, INC.
 
By:           
Name:
Title:
 
 
 
 
[Signature Page to Amendment 4 to Receivables Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
DST GLOBAL SOLUTIONS NORTH AMERICA LTD.
 
By:           
Name:
Title:
 
DST HEALTH SOLUTIONS, LLC
 
By:           
Name:
Title:
 
DST MAILING SERVICES, INC.
 
By:           
Name:
Title:
 
ISPACE SOFTWARE TECHNOLOGIES, INC.
 
By:           
Name:
Title:
 
ARGUS HEALTH SYSTEMS, INC.
 
By:           
Name:
Title:
 
DST DIRECT, LLC
 
By:           
Name:
Title:
 
 
 
 
[Signature Page to Amendment 4 to Receivables Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
 
By:           
Name:
Title:
 
DST TASS, LLC
 
By:           
Name:
Title:
 
DST WORLDWIDE SERVICES, LLC
 
By:           
Name:
Title:
 
DSTI MOSIKI, LLC
 
By:           
Name:
Title:
 
DST RETIREMENT SOLUTIONS, LLC
 
By:           
Name:
Title:
 

[Signature Page to Amendment 4 to Receivables Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

 
 
 
INVESTOR:
ENTERPRISE FUNDING COMPANY LLC

 
By:           
Name:
Title:
 
 
AGENT
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Agent

 
By:           
Name:
Title:
 
 
BANK
BANK OF AMERICA, NATIONAL ASSOCIATION

 
By:           
Name:
Title:
 






[End of Signatures]
 








 

[Signature Page to Amendment 4 to Receivables Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Originators:
 
DST Systems, Inc.
 
DST Output, LLC
 
DST Output Central, LLC
 
DST Output East, LLC
 
DST Output West, LLC
 
DST Output Graphics, LLC
 
DST Technologies, Inc.
 
DST Stock Transfer, Inc.
 
DST Mailing Services, Inc.
 
DST Output Electronic Solutions, Inc.
 
DST Worldwide Services, LLC
 
DST Retirement Solutions, LLC
 
Argus Health Systems, Inc.
 
DST Direct, LLC
 
DST Health Solutions, Inc.
 
DST Heath Solutions, LLC
 
DST Global Solutions North America Ltd. (f/k/a DST International North America
Ltd.)
 
DSTi Mosiki, LLC
 
iSpace Software Technologies, Inc.
 
DST TASS, LLC
 

 
 
 

--------------------------------------------------------------------------------

 

ANNEX F


Specific Definitions for Section 7.01(n)
 


The following terms used in Section 7.01(n) shall have the meanings set forth
below.  Capitalized terms used in the definitions which follow are defined as
set forth in this Annex F:
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Consolidated EBITDA” means for any period for the Consolidated Parties on a
consolidated basis, the sum (without duplication) of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income, has been deducted for (i) Consolidated Interest Expense, (ii) income
taxes, (iii) depreciation, amortization and other non-cash
charges, including (x) non-cash stock compensation expense and (y)
unrealized losses on assets including but not limited to investment impairments
in the Parent's income statements, (iv) extraordinary, unusual and otherwise
non-recurring losses or charges, including losses on Dispositions that
are outside the ordinary course of business, and (v) transaction fees and
expenses incurred in connection with the Credit Agreement, the Loan Documents
and the syndicated credit facility evidenced thereby, minus (c) to the extent
included in calculating such Consolidated Net Income, (i) all non-cash gains on
assets including but not limited to unrealized gains on Investments and (ii)
extraordinary, unusual and otherwise non-recurring gains, including gains on
Dispositions that are outside the ordinary course of business.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, all
Indebtedness of the Consolidated Parties of the type referred to in clauses (a),
(b), (f), (g), (h), (i), (j), (k), (l), (m) and (n) of the definition of
“Indebtedness” set forth in this Annex F.  To the extent that the rights and
remedies of the obligee of any Consolidated Funded Indebtedness are limited to
certain property and are otherwise non-recourse to any Consolidated Party, the
amount of such Consolidated Funded Indebtedness shall be limited to the value of
the Consolidated Parties’ interest in such property (valued at the higher of
book value or market value as of such date of determination).  For purposes of
the calculation of the Consolidated Leverage Ratio, “Consolidated Funded
Indebtedness” shall exclude non-cash obligations of the Parent and its
Subsidiaries incurred in connection with any Permitted Monetization Transaction.


 
 

--------------------------------------------------------------------------------

 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the cash portion of Consolidated Interest
Expense for such period.


“Consolidated Interest Expense” means for any period for the Consolidated
Parties on a consolidated basis, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases and
Synthetic Lease Obligations and (c) the implied interest component, discount or
other similar fees or charges in connection with any asset securitization
program, in each case as determined in accordance with GAAP.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four prior fiscal quarters ending on such date.


“Consolidated Net Income” means for any period for the Consolidated Parties on a
consolidated basis, net income (or loss) (excluding extraordinary items) after
interest expense, income taxes and depreciation and amortization, all as
determined in accordance with GAAP.


“Consolidated Parties” means a collective reference to the Parent and the
Subsidiaries of the Parent, and “Consolidated Party” means any one of them.


“Convertible Senior Debentures” has the meaning given to such term in the Credit
Agreement (as in effect on the date hereof).


“Default” has the meaning given to such term in the Credit Agreement (as in
effect on the date hereof).


“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


 
 

--------------------------------------------------------------------------------

 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made (including, without limitation, the
Convertible Senior Debentures), (c) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that for
purposes hereof, the amount of such Indebtedness shall be limited to the greater
of (i) the amount of such Indebtedness as to which there is recourse to such
Person and (ii) the fair marked value of the property which is
 
 
 
 

--------------------------------------------------------------------------------

 
subject to the Lien, (g) all Guarantees of such Person with respect to
Indebtedness of another Person, (h) the Attributable Indebtedness of such Person
with respect to Capital Leases and Synthetic Lease Obligations, (i) all net
obligations of such Person under Swap Contracts, (j) the maximum amount of all
standby letters of credit issued or bankers’ acceptances facilities created for
the account such Person and, without duplication, all unreimbursed drafts drawn
thereunder (less the amount of any cash collateral securing any such letters of
credit or and bankers’ acceptances), (k) all obligations of such Person to
repurchase, redeem, retire, defease or otherwise acquire for value (other than
for other Capital Stock) any Capital Stock or other securities issued by such
Person at any time prior to the Maturity Date, valued, in the case of redeemable
securities, at the greater of voluntary or involuntary redemption price, plus
accrued and unpaid dividends, and including, without limitation, obligations
commonly known as residual equity appreciation potential shares, (l) the
outstanding attributed principal amount under any asset securitization program
of such Person including without limitation any notes or accounts receivable
financing program, (m) all cash obligations which arise in connection with any
forward equity transactions which are treated as borrower money indebtedness in
accordance with GAAP and (n) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer to the extent such Indebtedness is recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  To the extent that
the rights and remedies of the obligee of any Indebtedness are limited to
certain property and are otherwise non-recourse to such Person, the amount of
such Indebtedness shall be limited to the value of the Person’s interest in such
property (valued at the higher of book value or market value as of such date of
determination).
 
                “Lien” means any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).


“Loan Documents” has the meaning given to such term in the Credit Agreement (as
in effect on the date hereof).


“Marketable Securities” means marketable securities that are freely traded on
either the New York Stock Exchange or on the NASDAQ National Market System or
any other similar exchanges worldwide and held for investment purposes only.


“Maturity Date” means July 1, 2013.


“Monetization SPE” means a special purpose entity organized by the Parent or a
Subsidiary of the Parent (i) the sole purpose of which is to enter into any one
or more Monetization Transactions and (ii) the assets and liabilities of which
consist solely of Monetized Marketable Securities, Monetization Hedging
Agreements (as defined in the definition of “Monetization Transaction”),
Monetization Securities Agreements(as defined in the definition of “Monetization
Transaction”), Indebtedness that is (a) secured solely by any of the foregoing
and (b) otherwise non-recourse to the Consolidated Parties (other than such
Monetization SPE), and other assets and liabilities directly related to or
arising out of the foregoing.


 
 

--------------------------------------------------------------------------------

 
“Monetization Transaction” means any one or more of the following transactions
and any combination thereof:  (i) any Swap Contract relating to any Monetized
Marketable Securities (“Monetization Hedging Agreement”), (ii) any repurchase
agreement, securities loan agreement or securities forward transaction agreement
relating to any Monetized Marketable Securities (collectively, “Monetization
Securities Agreements”), (iii) incurrence of any Indebtedness that is (a)
secured solely by any Monetized Marketable Securities and/or any Monetization
Hedging Agreement or Monetization Securities Agreement and (b) otherwise
non-recourse to the Consolidated Parties (other than such Monetization SPE),
(iv) any Disposition of Monetized Marketable Securities and (v) organization by
the Parent or a Subsidiary of a Monetization SPE.


“Monetized Marketable Securities” means Marketable Securities now or hereafter
owned by the Parent or any of its Subsidiaries and that are the subject of a
Monetization Transaction.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


“Parent” means DST Systems, Inc., a Delaware corporation.


“Permitted Monetization Transaction” means any Monetization Transaction in an
aggregate amount with all other Permitted Monetization Transactions not to
exceed $500,000,000 so long as no Default will otherwise exist after giving
effect to such transaction.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.


 
 

--------------------------------------------------------------------------------

 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Credit
Agreement or any affiliate of a lender under the Credit Agreement).


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).





 
 

--------------------------------------------------------------------------------

 
